DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 1/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US Patent Application Publication 20160346781) (already of record).
Regarding claim 1, Shen et al. discloses a device (para. 69) (Figs. 4, 8a-8d, sheets 8, 12-15 of 19) comprising:
a plurality of chambers, each chamber of the plurality of chambers comprising a top opening, a bottom opening, and a seal (e.g. chambers formed on reagent layer 320, see para. 69-72, 78, 82-87, 137-138);
a lid (called pressure cap) (para. 69) configured to:
	seal the plurality of chambers by contacting the seal of each chamber of the plurality of chambers (as the lid is fully capable of contacting and thus sealing each seal, see para. 7, 16, 51, 63), and

a storage section (called receiving layer)  comprising a plurality of receptacles para. (69-72, 78-82, 98-99, 137-138); and
a rotating section (called separation layer) between the plurality of chambers and the storage section (para. 69, 93, 137-138) (Figs. 4, 8a), the rotating section comprising a separation material fully capable of being used as a solid phase column (para. 93-97), wherein the rotating section is configured to rotate to form, in a sequence, a fluidic pathway between the separation material (solid phase column), the bottom opening of each chamber of the plurality of chambers, and a receptacle of the plurality of receptacles, thereby allowing flow of pressurized fluid form a chamber of the plurality of chambers through the separation material (solid phase column) into a receptacle of the plurality of receptacles (para. 137-138).
Regarding claim 3, Shen et al. discloses wherein at least one chamber of the plurality of chambers comprises a pressure-activated blister (reads on a membrane) configured to contain a fluid within the at least one chamber (para. 85), and the pressure-activated membrane is configured to, upon pushing of the lid towards the plurality of chambers, burst, thereby releasing the fluid within the at least one chamber (para. 6-7, 85, 137).
Regarding claim 4, Shen et al. discloses that the pressure-activated blister (membrane) bursts upon pressurization (para. 85), and therefore the structure necessarily has a failure point configured to cause the bursting. 
Regarding claim 5, Shen et al. discloses wherein at least one of the plurality of chambers comprises a pressure-activated valve configured to remain closed thereby containing a fluid within the at least one chamber, and upon pressurization, open thereby allowing flowing through of the fluid (para. 59, 68, 84-92). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent Application Publication 20160346781) (already of record).
Regarding claim 2, Shen et al. discloses wherein at least one chamber of the plurality of chambers comprises a piercable membrane configured to contain a fluid within the at least one chamber (para. 84-90). Shen et al. further discloses that the device comprises a piercing structure configured to pierce the membrane to release the fluid (para. 85).
Shen et al. does not expressly teach wherein the piercing structure (reads on a piercer) is on the lid such that the lid is configured to, upon, pushing of the lid towards the plurality of chambers, pierce, by the piercing structure, through the piercable membrane.
However, Shen et al. discloses that structures for breaking through a membrane can be disposed on structures adjacent to the chambers (para. 84-85). Therefore, it would have been obvious in view of the suggestion of Shen et al. to provide the piercing structure (piercer) on the lid such that it is 
Regarding claim 6, Shen et al. discloses wherein the plurality of chambers comprises: a first chamber to accept a sample, a second chamber containing a first wash buffer liquid, and a third chamber containing an elution buffer (para. 82, 137).
Regarding claim 7, Shen et al. discloses a first chamber to accept a sample, as set forth above. The limitation of wherein the sample is a pre-lysed sample containing nucleic acids in a lysis buffer is a recitation of intended use of the first chamber and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The first chamber is disclosed to be structurally capable of holding various solutions (para. 84-92, 137) and is therefore fully capable of accepting a pre-lysed sample containing nucleic acids in a lysis buffer. 
	Regarding claim 8, Shen et al. discloses wherein the plurality of chambers comprises first, second, and third chambers, as set forth above.
	Shen et al. is silent as to the plurality of chambers further comprising a fourth chamber containing a second wash buffer liquid.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Shen et al. discloses that a variety of reagents can be used in the device (para. 78-84), and it would have been obvious to one of ordinary skill in the art to provide an additional fourth chamber to yield the predictable result of allowing holding of an additional reagent. 

Regarding claim 9, Shen et al. teaches wherein the plurality of chambers comprises first, second, third, and fourth chambers, as set forth above.
	Shen et al. is silent as to the plurality of chambers further comprising a fifth chamber containing air.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Shen et al. discloses that a variety of reagents can be used in the device (para. 78-84), and it would have been obvious to one of ordinary skill in the art to provide an additional fifth chamber to yield the predictable result of allowing holding of an additional reagent. 
As to the limitation of the fifth chamber containing air, the air is not a structural component of the device, but rather material worked upon by the device. It has been held that the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115). Therefore, the recitation of wherein the fifth chamber contains air does not impart a patentable distinction over Shen et al. In any case, the fifth chamber is disclosed to be structurally capable of holding various fluids (para. 84-92, 137) and is therefore fully capable of holding air.
Regarding claim 10, Shen et al. discloses wherein the rotating section comprises an opening to form, upon rotation of the rotating section, a fluidic pathway between any one of the chambers of the 
Shen et al. teaches wherein the plurality of chambers comprises first, second, third, fourth, and fifth chambers, as set forth above; Shen et al. is silent as to the plurality of chambers further comprising a sixth chamber containing a negative control fluid.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Shen et al. discloses that a variety of reagents can be used in the device (para. 78-84), and it would have been obvious to one of ordinary skill in the art to provide an additional sixth chamber to yield the predictable result of allowing holding of an additional reagent. 
As to the limitation of the sixth chamber containing a negative control fluid, the negative control fluid is not a structural component of the device, but rather material worked upon by the device. It has been held that the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115). Therefore, the recitation of wherein the sixth chamber contains a negative control fluid does not impart a patentable distinction over Shen et al. In any case, the sixth chamber is disclosed to be structurally capable of holding various solutions (para. 84-92, 137) and is therefore fully capable of holding a negative control fluid.
Regarding claim 11, Shen et al. is silent as to a rubber O-ring around an external surface of each chamber of the plurality of chambers.
However, Shen et al. discloses that elsewhere in the device, the lid can comprise a gasket (seal) capable of engaging with an interior surface of a housing of the device (para. 7, 53), and Shen et al. further discloses that rubber can be used as a sealing material to form a seal between adjacent structures in the device (para. 73).

Regarding claim 13, Shen et al. teaches the fourth chamber, as set forth above in the rejection of claim 8, above. As discussed above, the second wash buffer liquid is not a structural component of the device, but rather material worked upon by the device. Therefore, the recitation of wherein the second wash buffer comprises an alcohol with a chain length greater than 5 does not impart a patentable distinction over Shen et al. In any case, the fourth chamber is disclosed to be structurally capable of holding various solutions (para. 84-92, 137) and is therefore fully capable of holding a second wash buffer liquid comprising an alcohol with a chain length greater than 5.
Regarding claim 14, Shen et al. discloses that any chamber of the plurality of chambers can comprise the piercable membrane in order to effect reagent release (para. 84-90), and therefore it would have been obvious to one of ordinary skill in the art to modify the device such that the at least one chamber comprising the piercable membrane comprises the second chamber, the third chamber, the fourth chamber, and the sixth chamber, in order to achieve transfer of fluids in those chambers. Shen et al. further teaches the at least one piercer, as discussed above. As it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04), it would have been obvious to one of ordinary skill in the art to provide a piercer for each of the second, third, fourth, and sixth chambers, to achieve piercing of each piercable membrane.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent Application Publication 20160346781) (already of record) in view of Handique et al. (US Patent Application Publication 2006/0183216).
Regarding claim 15, Shen et al. teaches the piercable membrane of the second, third, fourth, and sixth chambers and the piercer for each of the second, third, fourth, and sixth chambers, as set forth above. Shen et al. discloses that in operation, a reagent is released from a chamber to flow downwardly into the storage section (para. 137-138) (Figs. 4, 8a-8d). 
	Shen et al. is silent as to a top piercable membrane sealing a top end of each chamber and a bottom piercable membrane sealing a bottom end of each chamber, wherein each piercer has a length extending from the top end to the bottom end of a respective chamber.
	Handique et al. discloses a laboratory device for handling small volumes of reagents (para. 8, 33-34, 72-74) (Fig. 8a-8c, sheet 7 of 13) comprising a reservoir for holding a reagent (para. 12, 72). The reservoir (800) comprises a top piercable membrane provided at a top end thereof and a bottom piercable membrane provided at a bottom end thereof, sealing the reagent therein (para. 72) (Fig. 8a). The device further comprises a piercer (820) having a length extending from the top end of the reservoir to the bottom end of the reservoir such that the piercer can be actuated to pierce both the top and bottom membranes to actuate the reagent to flow downwardly from the reservoir into a lower channel (870) (para. 72-74) (Figs. 8a-8b). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify each of the second, third, fourth, and sixth chambers taught by Shen et al. to comprise a top piercable membrane sealing a top end thereof and a bottom piercable membrane sealing a bottom end thereof, wherein each associated piercer has a length extending from the top end to the bottom, as Handique et al. discloses that it was known in the art to provide such a configuration in order to arrive at a piercable reservoir for dispensing a reagent downwardly into a channel, and the skilled artisan would have been motivated to select a reagent dispensing structure recognized in the art to be effective. 

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799